                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOBBIE LOREE TALBERT,                          Case No. 18-cv-05218-SI
                                   8                   Plaintiff,
                                                                                        JUDGMENT
                                   9             v.

                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has granted summary judgment in favor of plaintiff and against defendant, and

                                  14   has ordered immediate award of benefits. Judgment is hereby entered in favor of plaintiff and

                                  15   against defendant.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18
                                  19   Dated: March 16, 2020                     ______________________________________
                                                                                   SUSAN ILLSTON
                                  20                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
